Citation Nr: 1705439	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1815 for status as a child born with birth defects other than spina bifida.

2.  Entitlement to benefits under 38 U.S.C.A. § 1805 for status as a child born with spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  The appellant is his daughter. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of this matter rests with the RO in Winston-Salem, North Carolina.

The appellant's appeal was certified to the Board as entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects.  However, in the November 2010 decision and the May 2016 supplemental statement of the case, the Denver RO also adjudicated entitlement to benefits under 38 U.S.C.A. § 1805.  Accordingly, the Board finds the issues as characterized on the title page are properly before the Board.

The appellant was scheduled to appear before a member of the Board at a videoconference hearing in October 2016.  The evidentiary record contains a letter sent to the appellant's address of record in September 2016, noting the date, place, and time of the hearing.  The appellant did not report for the October 2016 videoconference hearing.  Therefore, the appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

Since the issuance of the May 2016 supplemental statement of the case, the appellant has submitted additional evidence.  In a February 2017 statement, the appellant's representative waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for the cause of the Veteran's death has been raised by the record in a June 2016 appellant statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The appellant's mother did not serve on active duty with service in, or visitation to, the Republic of Vietnam.

2.  The appellant's father served on active duty in the Republic of Vietnam from January 1971 to December 1971.

3.  The appellant does not have a diagnosis of spina bifida.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits under 38 U.S.C.A. § 1815 for status as a child born with birth defects other than spina bifida have not been met.  38 U.S.C.A. §§ 1815, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.313, 3.815 (2016).

2.  The criteria for benefits under 38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam veteran have not been met.  38 U.S.C.A. §§ 1805, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.313, 3.814 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the pertinent facts in this case are not in dispute.  Resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the Veterans Claims Assistance Act does not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2011).

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include (but not limited to) achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the Veteran's exposure to toxic herbicide agents.  38 U.S.C.A. §§ 1805(a), 1812, 1815; 38 C.F.R. §§ 3.814(a), 3.815.

Of the above disorders, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide agent exposure of a Vietnam veteran who is the father of the child at issue.  38 U.S.C.A. §§ 1803-05; Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects, the claimant must show that the Vietnam veteran who was exposed to herbicide agents is the mother of the child.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.

"Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  In the precedent opinion VAOPGCPREC 5-99, VA's General Counsel interpreted 38 U.S.C.A. § 1802 as applying to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.

Here, the evidence of record shows the appellant was born in 1973 to the Veteran.  The appellant contends her current disabilities of amyotrophil lateral sclerosis, motor neuro injury, type II muscular atrophy, and a lung disease which has caused memory and cognitive impairments are related to her father's Vietnam service.  See June 2016 appellant statement; October 2010 claim.  The medical evidence of record indicates the appellant's diagnoses include neuromuscular restrictive lung disease, chronic hypoxia, asthma, depression with anxiety, fibromyalgia, degenerative spine disease, gait abnormality resulting from spine degeneration, memory impairment, hypertension, prediabetes, and scoliosis.  See March 2013 Dr. C.A.S. letter; May 2010 Dr. E.O.B. letter; May 2010 Dr. C.A.S. letter; May 2010 Union Regional Home Care note; April 2010 Mecklenburg Pulmonary Specialists note; February 2006 Dr. E.O.B. treatment note; May 2005 lumbar spine MRI report; November 1989 Dr. V. payment record (indicating diagnosis of scoliosis).

The Veteran's DD Form 214 confirms he served in the Republic of Vietnam from January 1971 to December 1971.

The appellant does not contend, and the evidence does not show, that the appellant's mother served in Vietnam, or otherwise visited Vietnam during any period of military service.  Rather, the appellant seeks VA monetary benefits through her father's Vietnam service.  To be eligible for a "covered birth defect" other than spina bifida pursuant to 38 U.S.C.A. § 1815 and 38 C.F.R. § 3.815, the appellant's mother must have set foot in Vietnam during a period of service.  Therefore, as a matter of law, the Board must find that the appellant is precluded from obtaining benefits under 38 U.S.C.A. § 1815. 

In her March 2012 substantive appeal, the appellant contended her claim should be evaluated or interpreted under 38 U.S.C.A. § 1802.  As discussed above, this section pertains to spina bifida.

The Board finds the preponderance of the evidence of record is against finding that the appellant has manifested a form or manifestation of spina bifida.  Although the medical evidence indicates the appellant suffers from a current back disability, the medical evidence indicates this has been diagnosed as scoliosis, and later diagnosed as bulging discs and degenerative arthritis of the spine.  See, e.g., May 2010 Dr. E.O.B. letter; May 2010 VA Form 21-2680; April 2007 Carolinas Health Care System physical therapy note; February 2006 Dr. E.O.B. treatment note; August 2005 lumbar spine MRI report; November 1989 Dr. V. payment records.  Other than her statement in the March 2012 substantive appeal, the evidence of record does not include any indications by the appellant that she has ever been diagnosed with spina bifida.  Therefore, as a matter of law, the Board must find that the appellant is precluded from obtaining benefits under 38 U.S.C.A. § 1805.

Finally, the appellant submitted a photocopy of 38 C.F.R. § 3.309(a) with her October 2010 claim, and highlighted the portion which indicates progressive muscular atrophy is considered a chronic disease.  Service connection may be granted on a presumptive basis for conditions identified as chronic under 38 C.F.R. § 3.309(a) if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. § 3.307.  Here, the appellant seeks entitlement to benefits as the child of a Veteran, and not entitlement to service connection as a veteran herself.  Accordingly, the Board finds 38 C.F.R. § 3.309(a) is inapplicable to the claims currently before the Board.

Consequently, the appellant's claim fail because there is no legal entitlement to benefits under 38 U.S.C.A. § 1815 as it is undisputed that the appellant's mother did not have military service which involved duty in or visitation to Vietnam, and because there is no legal entitlement to benefits under 38 U.S.C.A. § 1805 as the preponderance of the evidence is against finding that the appellant has spina bifida.  Where, as here, the law is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, there is no legal entitlement to benefits under 38 U.S.C.A. § 1815 or § 1805, and the claims are denied. 











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to benefits under 38 U.S.C.A. § 1815 for status as a child born with birth defects other than spina bifida is denied.

Entitlement to benefits under 38 U.S.C.A. § 1805 for status as a child born with spina bifida is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


